Title: To James Madison from Richard Bache, 10 April 1818
From: Bache, Richard
To: Madison, James


Dear Sir,
Pha 10 Ap 1818
I have returned you the pamphlet which you had the goodness to send me, & for which I am much indebted to you; I hope it will arrive safe. The writing on the title page, is either that of my Father or Dr Franklin, they wrote very much alike, and it is rather too much defaced to decide. The piece, I have no doubt, was written by my Grand Father, it has given me much pleasure to reprint it, which has been encreased, by the recollection of the source from which it came to my hands. Accept my dear sir, my best wishes for the continued health & happiness of yourself & Mrs Madison; and believe me very truly & very respectfully yrs
Rich Bache
